United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20914 OHIO VALLEY BANC CORP. (Exact Name of Small Business Issuer as Specified in its Charter) Ohio 31-1359191 (State of Incorporation) (I.R.S. Employer Identification No.) 420 Third Avenue Gallipolis, Ohio (Address of Principal Executive Offices) (ZIP Code) (740) 446-2631 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of common shares of the registrant outstanding as of August 8, 2011 was 4,000,056. OHIO VALLEY BANC CORP. Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 38 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Securities 40 Item 5. Other Information 40 Item 6. Exhibits and Reports on Form 8-K 40 Signatures 41 Exhibit Index 42 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OHIO VALLEY BANC CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (dollars in thousands, except share data) June 30, December 31, ASSETS Cash and noninterest-bearing deposits with banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available for sale Securities held to maturity (estimated fair value: 2011 - $20,941; 2010 - $21,198) Federal Home Loan Bank stock Total loans Less: Allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned Accrued income receivable Goodwill Bank owned life insurance Prepaid FDIC insurance Other assets Total assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Securities sold under agreements to repurchase Other borrowed funds Subordinated debentures Accrued liabilities Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES (See Note 5) SHAREHOLDERS’ EQUITY Common stock ($1.00 stated value per share, 10,000,000 shares authorized; 4,659,795 shares issued) Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (659,739 shares) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 3 OHIO VALLEY BANC CORP. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share data) Three months ended June 30, Six months ended June 30, Interest and dividend income: Loans, including fees $ Securities Taxable Tax exempt Dividends 70 70 Other Interest 47 17 37 Interest expense: Deposits Securities sold under agreements to repurchase 4 15 16 31 Other borrowed funds Subordinated debentures Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Trust fees 56 58 Income from bank owned life insurance Mortgage banking income 60 54 Electronic refund check / deposit fees Debit / credit card interchange income Gain (loss) on sale of other real estate owned 5 34 10 ) Other Noninterest expense: Salaries and employee benefits Occupancy Furniture and equipment FDIC insurance Data processing Other Income before income taxes Provision for income taxes NET INCOME $ Earnings per share $ 4 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) (dollars in thousands, except share and per share data) Three months ended June 30, Six months ended June 30, Balance at beginning of period $ Comprehensive income: Net income Change in unrealized gain on available for sale securities Income tax effect ) Total comprehensive income Cash dividends ) Balance at end of period $ Cash dividends per share $ 5 OHIO VALLEY BANC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) Six months ended June 30, Net cash provided by operating activities: $ $ Investing activities: Proceeds from maturities of securities available for sale Purchases of securities available for sale ) ) Proceeds from maturities of securities held to maturity Purchases of securities held to maturity ) Net change in loans ) Proceeds from sale of other real estate owned Purchases of premises and equipment ) ) Purchases of bank owned life insurance ) Net cash provided by (used in) investing activities ) Financing activities: Change in deposits ) Cash dividends ) ) Change in securities sold under agreements to repurchase ) ) Proceeds from Federal Home Loan Bank borrowings Repayment of Federal Home Loan Bank borrowings ) ) Change in other short-term borrowings ) Net cash provided by (used in) financing activities ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Cash paid for interest $ $ Cash paid for income taxes Non-cash transfers from loans to other real estate owned Other real estate owned sales financed by the Bank 35 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except per share data) NOTE 1- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION:The accompanying consolidated financial statements include the accounts of Ohio Valley Banc Corp. (“Ohio Valley”) and its wholly-owned subsidiaries, The Ohio Valley Bank Company (the “Bank”), Loan Central, Inc. (“Loan Central”), a consumer finance company, and Ohio Valley Financial Services Agency, LLC (“Ohio Valley Financial Services”), an insurance agency.Ohio Valley and its subsidiaries are collectively referred to as the “Company”.All material intercompany accounts and transactions have been eliminated in consolidation. These interim financial statements are prepared by the Company without audit and reflect all adjustments of a normal recurring nature which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at June 30, 2011, and its results of operations and cash flows for the periods presented.The results of operations for the six months ended June 30, 2011 are not necessarily indicative of the operating results to be anticipated for the full fiscal year ending December 31, 2011.The accompanying consolidated financial statements do not purport to contain all the necessary financial disclosures required by U.S. generally accepted accounting principles (“US GAAP”) that might otherwise be necessary in the circumstances.The Annual Report of the Company for the year ended December 31, 2010 contains consolidated financial statements and related notes which should be read in conjunction with the accompanying consolidated financial statements. The consolidated financial statements for 2010 have been reclassified to conform to the presentation for 2011.These reclassifications had no effect on the net results of operations. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS:The accounting and reporting policies followed by the Company conform to US GAAP.The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.Areas involving the use of management’s estimates and assumptions that are more susceptible to change in the near term involve the allowance for loan losses, mortgage servicing rights, deferred tax assets, the fair value of certain securities, the fair value of financial instruments and the determination and carrying value of impaired loans and other real estate owned. INDUSTRY SEGMENT INFORMATION:Internal financial information is primarily reported and aggregated in two lines of business, banking and consumer finance. EARNINGS PER SHARE:Earnings per share are computed based on net income divided by the weighted average number of common shares outstanding during the period.The weighted average common shares outstanding were 4,000,056 for the three and six months ended June 30, 2011, and 3,984,009 for the three and six months ended June 30, 2010.Ohio Valley had no dilutive effect and no potential common shares issuable under stock options or other agreements for any period presented. ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS: In December 2010, the Financial Accounting Standards Board (“FASB”) issued guidance within the Accounting Standards Update (“ASU”) 2010-20 Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.ASU 2010-20 requires entities to provide disclosures designed to facilitate financial statement users’ evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowance for credit losses. Disclosures must be disaggregated by portfolio segment, the level at which an entity develops and documents a systematic method for determining its allowance for credit losses, and class of financing 7 receivable, which is generally a disaggregation of portfolio segment. The required disclosures include, among other things, a roll forward of the allowance for credit losses as well as information about modified, impaired, nonaccrual and past due loans and credit quality indicators. ASU 2010-20 became effective for the Company’s financial statements as of December 31, 2010, as it relates to disclosures required as of the end of a reporting period. Disclosures that relate to activity during a reporting period are required for the Company’s financial statements that include periods beginning on or after January 1, 2011. The adoption of this guidance added additional disclosures to Note 4 – Loans and Allowance for Loan Losses. In April 2011, the FASB issued guidance within the ASU 2011-02 A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring (“TDR”). ASU 2011-02 clarifies when a loan modification or restructuring is considered a TDR. This guidance is effective for the first interim or annual period beginning on or after June 15, 2011, and will be applied retrospectively to the beginning of the annual period of adoption. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. NOTE 2 – FAIR VALUE The measurement of fair value under US GAAP uses a hierarchy intended to maximize the use of observable inputs and minimize the use of unobservable inputs.This hierarchy uses three levels of inputs to measure the fair value of assets and liabilities as follows: Level 1:Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2:Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3:Significant, unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The following is a description of the Company’s valuation methodologies used to measure and disclose the fair values of its financial assets and liabilities on a recurring or nonrecurring basis: Securities Available For Sale:Securities classified as available for sale are reported at fair value utilizing Level 2 inputs.For these securities, the Company obtains fair value measurements using pricing models that vary based on asset class and include available trade, bid and other market information.Fair value of securities available for sale may also be determined by matrix pricing, which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted prices for the specific securities, but rather by relying on the securities’ relationship to other benchmark quoted securities. Impaired Loans:Impaired loans are reported at the fair value of the underlying collateral adjusted for selling costs or present value of estimated future cash flows.Collateral values are estimated using Level 3 inputs based on third party appraisals. Mortgage Servicing Rights:Fair value is based on market prices for comparable mortgage servicing contracts. 8 Assets and Liabilities Measured on a Recurring Basis Assets and liabilities measured at fair value on a recurring basis are summarized below: Fair Value Measurements at June 30, 2011, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Treasury securities U.S. Government sponsored entity securities Agency mortgage-backed securities, residential Fair Value Measurements at December 31, 2010, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: U.S. Treasury securities U.S. Government sponsored entity securities Agency mortgage-backed securities, residential Assets and Liabilities Measured on a Nonrecurring Basis Assets and liabilities measured at fair value on a nonrecurring basis are summarized below: Fair Value Measurements at June 30, 2011, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired Loans: Commercial: Commercial real estate-nonowner occupied Mortgage servicing rights 417 Fair Value Measurements at December 31, 2010, Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets: Impaired Loans: Commercial: Commercial real estate-owner occupied Commercial real estate-nonowner occupied 2,187 Commercial and industrial 3,785 Residential real estate Mortgage servicing rights 434 Impaired loans had a principal balance of $15,578 at June 30, 2011. The portion of impaired loans that were measured for impairment using the fair value of the collateral for collateral dependent loans had a carrying amount of $2,423, with a valuation allowance of $424 at June 30, 2011, resulting in additional provision for loan loss expense of $1,306 for the six months ended June 30, 2011. This is compared to 9 $1,666 in additional provision for loan loss expense for the six months ended June 30, 2010.At December 31, 2010, impaired loans had a principal balance of $23,106. The portion of impaired loans that were measured for impairment using the fair value of the collateral for collateral dependent loans had a carrying amount of $15,222, with a valuation allowance of $5,230 at December 31, 2010. Mortgage servicing rights, which are carried at lower of cost or fair value, were carried at their fair value of $417, which is made up of the outstanding balance of $592, net of a valuation allowance of $175 at June 30, 2011.This is compared to a fair value of $471, made up of the outstanding balance of $617, net of a valuation allowance of $146 at June 30, 2010. The following methods and assumptions were used to estimate the fair value of each class of financial instruments for which it is practicable to estimate that value: Cash and Cash Equivalents: For these short-term instruments, the carrying amount is a reasonable estimate of fair value. Securities:The Company obtains fair value measurements using pricing models that vary based on asset class and include available trade, bid and other market information. Fair value of securities may also be determined by matrix pricing, which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted prices for the specific securities, but rather by relying on the securities’ relationship to other benchmark quoted securities. Federal Home Loan Bank stock: It is not practical to determine the fair value of Federal Home Loan Bank stock due to restrictions placed on its transferability. Loans: The fair value of fixed-rate loans is estimated by discounting future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. The fair value of loan commitments and standby letters of credit was not material at June 30, 2011 or December 31, 2010. The fair value for variable rate loans is estimated to be equal to carrying value. This fair value represents an entry price in accordance with ASC 825. While ASC 820 amended ASC 825 in several respects, this approach to fair value remains an acceptable approach under generally accepted accounting principles. Deposit Liabilities: The fair value of demand deposits, savings accounts and certain money market deposits is the amount payable on demand at the reporting date. The fair value of fixed-maturity certificates of deposit is estimated using the rates currently offered for deposits of similar remaining maturities. Borrowings: For other borrowed funds and subordinated debentures, rates currently available to the Bank for debt with similar terms and remaining maturities are used to estimate fair value. For securities sold under agreements to repurchase, carrying value is a reasonable estimate of fair value. Accrued Interest Receivable and Payable: For accrued interest receivable and payable, the carrying amount is a reasonable estimate of fair value. In addition, other assets and liabilities that are not defined as financial instruments were not included in the disclosures below, such as premises and equipment and life insurance contracts. The fair value of off-balance sheet items is not considered material (or is based on the current fees or cost that would be charged to enter into or terminate such arrangements). The following table presents the fair values of financial assets and liabilities carried on the Company’s consolidated balance sheet at June 30, 2011 and December31, 2010, including those financial assets and 10 financial liabilities that are not measured and reported at fair value on a recurring or non-recurring basis: June 30, 2011 December 31, 2010 Carrying Value Fair Value Carrying Value Fair Value Financial Assets: Cash and cash equivalents $ Securities Federal Home Loan Bank stock N/A N/A Loans Accrued interest receivable Financial liabilities: Deposits Securities sold under agreements to repurchase Other borrowed funds Subordinated debentures Accrued interest payable Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These estimates do not reflect any premium or discount that could result from offering for sale at one time the Company’s entire holdings of a particular financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimates. NOTE 3 – SECURITIES The following table summarizes the amortized cost and estimated fair value of the available for sale and held to maturity investment securities portfolio at June 30, 2011 and December31, 2010 and the corresponding amounts of gross unrealized gains and losses recognized in accumulated other comprehensive income (loss) and gross unrecognized gains and losses: Securities Available for Sale Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value June 30, 2011 U.S. Treasury securities $ $
